                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF TENNESSEE
                               AT KNOXVILLE

RONALD W. OGLE, et al.,         )
                                )
         Plaintiffs,            )
                                )
v.                              )                    No.: 3:09-cv-00537
                                )                         REEVES/GUYTON
SEVIER COUNTY REGIONAL PLANNING )
COMMISSION, et al.,             )
                                )
         Defendants.            )


                                     JUDGMENT

      Upon consideration of the evidence produced at the nonjury trial held September

24-25, 2018, and for the reasons set forth in the Findings of Fact and Conclusions of Law

filed contemporaneously herewith, it is ORDERED that Plaintiffs’ claims against

Defendants are DISMISSED in their entirety, with prejudice.


      IT IS SO ORDERED.



                                         ______________________________________
                                         __
                                          _____
                                              _______
                                                    ___________
                                                              ____
                                                                 ______
                                                                      ______
                                         UNITED
                                         UNITED STATES
                                                 STAATESS DISTRICT
                                                                CT JUDGE
                                                          DISTRIC


ENTERED AS A JUDGMENT


/s/   JOHN L. MEDEARIS
      CLERK OF COURT
